United States Court of Appeals
                      For the First Circuit


No. 14–1001

                   LAW OFFICES OF DAVID EFRON,

                            Appellant,

                                v.

     MATTHEWS & FULLMER LAW FIRM; CARLOS R. IGUINA-OHARRIZ;
                 HATUEY A. INFANTE-CASTELLANOS,

                            Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Silvia Carreño-Coll, U.S. Magistrate Judge]



                              Before

                       Lynch, Chief Judge,
               Howard and Kayatta, Circuit Judges.



     David Efron and Law Offices of David Efron, P.C., on brief for
appellant.
     Toby B. Fullmer, Matthews & Fullmer, L.L.C., Hatuey A.
Infante-Castellanos, and Hatuey Infante Law Offices, P.S.C., on
brief for appellees.



                          April 1, 2015
           KAYATTA, Circuit Judge.    This appeal arises out of a

dispute between two law firms over how to split attorneys' fees due

them as a result of their mutual clients' recovery in the personal

injury lawsuit that gave rise to this action.   The appellant, the

Law Offices of David Efron ("Efron"),1 expresses unhappiness with

the 40 percent share the district court awarded to his firm.2   In

support of Efron's request that we order the district court to

reapportion the fees in some unspecified manner, he challenges the

court's factual findings that he was not credible and that he

intended to mislead the court about his fee agreement with pro hac

vice counsel Toby Fullmer ("Fullmer"), of the law firm Matthews &

Fullmer.   Efron also challenges the court's ex parte communication

with the plaintiffs in order to resolve a dispute about which

lawyer represented them. After determining that the district court

had ancillary jurisdiction over the attorneys' fees dispute, and

finding no error at all in the district court's analysis or

conduct, we affirm.




     1
        We use "Efron" to refer collectively to the attorney and
his law firm. The conduct of Efron the individual is primarily at
issue in this appeal.
     2
        The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c)(1). Because the magistrate judge
had authority to "conduct any or all proceedings" in the matter,
id., we refer to relevant rulings as those of "the district court,"
or simply "the court."

                                -2-
                          I.    Background

          In 2008, plaintiff Orlando Alejandro-Ortiz ("Alejandro")

suffered injuries from an electrical shock as he attempted to move

a downed power line.   Alejandro-Ortiz v. P.R. Elec. Power Auth.,

756 F.3d 23, 25 (1st Cir. 2014).       Alejandro, along with his wife

Sonia Rodríguez-Jimenez ("Rodríguez") and their two minor children

(collectively, "plaintiffs"), retained the Texas law firm Matthews

& Fullmer to represent them in a lawsuit against Puerto Rico

Electric Power Authority ("PREPA") and its insurer.      On March 30,

2010, Matthews & Fullmer entered into a "joint venture agreement"

with Efron that provided that Efron would perform local counsel

duties in exchange for 20 percent of the attorneys' fees.

          Several weeks before trial in 2012, Fullmer informed

Efron that Matthews & Fullmer could not try the case.           Efron

therefore tried the case and obtained a judgment for the plaintiffs

in the amounts of $2,025,000 for Alejandro, $855,000 for Rodríguez,

and $292,500 for each of the two minor children.        The district

court later reduced the amount due Alejandro and the children to

$1,000,000 in light of a settlement agreement between those three

plaintiffs and PREPA's insurer.     PREPA successfully appealed the

award to plaintiff Rodríguez.    Alejandro-Ortiz, 756 F.3d at 30.

          Meanwhile, in the wake of the judgment, the relationship

between Efron and Matthews & Fullmer deteriorated, with their

clients becoming ping-pong balls in a contest between counsel.


                                 -3-
Matthews & Fullmer tried to fire Efron as local counsel in this

case and two others.      Efron parried the move by getting the

plaintiffs to fire Matthews & Fullmer.      Fullmer then convinced the

plaintiffs to undue the firing (and to fire Efron instead).

          These events bounced onto the district court docket on

October 3, 2013, when appellees Carlos Iguina-Oharriz ("Iguina")

and Hatuey Infante-Castellanos ("Infante"), having been retained by

Matthews & Fullmer as new local counsel, filed a motion for leave

to appear as substitute local counsel for the plaintiffs. The next

day, Efron filed a motion to disqualify substitute local counsel

and Matthews & Fullmer, or, alternatively, for an attorney's lien

for 80 percent of the attorneys' fees.       Efron's motion explained

that he "had expressed and verbally agreed, not in writing," with

Matthews & Fullmer that Efron would receive 80 percent of the

attorneys' fees "because of the additional work and responsibility

in this case[,] including trial."

          In response to these dueling motions, the district court

understandably   found   itself   unclear   as   to   who--if   anyone--

represented the plaintiffs, and whether the plaintiffs were being

protected as counsel fought with one another. The court issued the

following order:

                  The Court is deeply concerned about the
          serious    allegations    being   made    among
          Plaintiffs’ putative attorneys. . . . On the
          basis of the record now before us--and
          particularly given the serial, competing
          revocations and grants of power of attorney--

                                  -4-
          we are incapable of determining Plaintiffs'
          true intent, and we cannot trust the claims of
          any of the attorneys now purporting to
          represent them. Accordingly, all of those
          attorneys . . . are hereby ORDERED to
          immediately    cease     communicating    with
          Plaintiffs without express, prior consent from
          this Court. . . .

                 Given   the   serious   charges   being
          leveled, Plaintiffs' important rights that
          must be protected, and the risk of improper
          influence being exercised upon Plaintiffs, the
          Court intends to communicate, ex parte, with
          Plaintiffs, in an attempt to determine if and
          when they might be available to attend a
          hearing. . . .

          These   post-judgment   uncertainties      posed   a   pressing

problem because PREPA, in response to a writ of execution issued by

the court, was prepared to pay the $1,000,000 owed to three of the

plaintiffs.   Indeed, it appears that it was counsels' conflicting

desires to get their hands on this imminent payment that brought

the dispute to a head.     Fullmer held out his hand by writing a

letter--which he subsequently filed with the court along with the

motion to substitute local counsel--to PREPA's counsel informing

him that Efron no longer represented the plaintiffs and that PREPA

should send the check to Infante or Iguina.              Faced with the

possibility that $1,000,000 could end up with an attorney who did

not   represent   the   plaintiffs,     the   district   court   sensibly

instructed PREPA "to deposit any funds in satisfaction of the

$1,000,000 judgment with the Court's registry, where it will be




                                  -5-
held in an interest-bearing account until such time as Plaintiffs'

representation is settled."

             The district court next ordered Efron and Fullmer to

appear at a hearing so that, "before making any further ruling, the

Court [could] hear from the attorneys purporting to represent

Plaintiffs." The court also informed Efron and Fullmer that "[t]he

Court    has    personally    spoken       twice   with           Plaintiff     Sonia

Rodríguez-Jimenez, and based on those conversations we do not

believe it necessary at this time to appoint a special master or to

have Plaintiffs appear before the Court."

             At the hearing, the district court inquired about two

issues: the events that led to the termination of Efron as local

counsel, and the status of the fee-sharing agreement between Efron

and Matthews & Fullmer.      Fullmer described the conduct that led to

his firm's decision to terminate Efron as local counsel on three

cases,   including      Efron's   decision    to   file       a    brief   in   this

underlying case without allowing Fullmer to read it first. Fullmer

admitted   that    he    attempted   to    negotiate      a       new   fee-sharing

arrangement with Efron, but he denied that they ever reached an

agreement.     In response, Efron speculated that Matthews & Fullmer

wanted him off the case in order to claim a larger share of the

attorneys' fees and as an effort to dodge a garnishment order

served on Efron by a judgment creditor of the Texas firm.                     As for

the fee division between the attorneys, Efron claimed that he would


                                     -6-
not have agreed to try the case for less than the "lion's share" of

the fees.

            On October 23, 2013, the district court entered an order

declaring that Matthews & Fullmer would continue to represent the

plaintiffs, with Iguina and Infante serving as substitute local

counsel.    Alejandro-Ortiz v. P.R. Elec. Power Auth., Civ. No.

10–1320(SCC), 2013 WL 5755358, at *7 (D.P.R. Oct. 23, 2013).         The

order terminated Efron's representation and prohibited Efron from

contacting the plaintiffs.     Id.       The district court nonetheless

awarded Efron 40 percent of the attorneys' fees.3        Id.   The court

found that Efron and Fullmer never modified the original 20-80

arrangement in the March 30, 2010, joint venture agreement, but

also found that Efron was entitled to more than 20 percent on a

quantum meruit basis for the unanticipated work he performed in

trying the case.    Id. at *5-6.

            Efron filed a Rule 59(e) motion asking the district court

to amend or omit certain findings in its October 23 order.         Those

findings indicated that Efron made misleading statements and was

not credible with respect to aspects of his dispute with Fullmer.

While his motion was pending, Efron appealed to this court.          The

district court then denied the Rule 59(e) motion, defending its

findings on Efron's credibility as both necessary and well-founded.


     3
       While this appeal was pending, the district court disbursed
40 percent of the attorneys' fees, or $126,093.23, to Efron's law
firm.

                                   -7-
                                II.    Analysis

            Efron raises three issues on appeal.            First, he contests

the district court's findings with respect to his credibility and

attempts to mislead the court.               Second, he claims that he is

entitled to more than 40 percent of the attorneys' fees. Third, he

complains about the district court's ex parte communication with

plaintiff Rodríguez. After determining that the district court had

jurisdiction, we address each argument in turn.

A.    Ancillary Jurisdiction over the Fee Dispute

            First, we must determine whether the district court

correctly concluded that it had subject matter jurisdiction to

decide what is essentially a private contract dispute between non-

parties. Although neither side raises the issue on appeal, we have

an obligation to make such a determination sua sponte.              McCulloch

v. Vélez, 364 F.3d 1, 5 (1st Cir. 2004).                We review issues of

jurisdiction de novo.        Cooper v. Charter Comms. Entertainments I,

LLC, 760 F.3d 103, 105 (1st Cir. 2014).

            At first glance, it seems like diversity could have

provided an independent basis for the district court's jurisdiction

over a sizable fee dispute between a Texas law firm and local

counsel in Puerto Rico.        See 28 U.S.C. § 1332.        The district court

did   not   assess    its   jurisdiction      under   the   diversity   rubric,

however,    and      the    record    on     appeal   provides   insufficient

jurisdictional facts for this court to make a determination. Also,


                                       -8-
the    probable      Puerto     Rican       citizenship     and    potential

indispensability of new local counsel Infante and Iguina, to whom

part of Matthews & Fullmer's fee would be due, cast some doubt on

the existence of diversity jurisdiction.          Picciotto v. Cont'l Cas.

Co., 512 F.3d 9, 15-19 (1st Cir. 2008).

              We therefore look to the possibility of jurisdiction

ancillary to the court's jurisdiction over the underlying suit.

Federal courts have often exercised authority under the doctrine of

ancillary jurisdiction to resolve fee disputes between parties and

their attorneys that arise out of the underlying litigation.

Rivera-Domenech v. Calvesbert Law Offices PSC, 402 F.3d 246, 250

(1st Cir. 2005) (per curiam) (dictum); see also Exact Software N.

Am.,   Inc.    v.   DeMoisey,   718 F.3d 535,   542   (6th   Cir.   2013)

(collecting cases) ("For years, indeed since the early years of the

republic, federal courts have resolved fee disputes between lawyers

and their clients when those disputes arise out of the underlying

case . . . ."); 13 Wright & Miller, Federal Practice & Procedure

§ 3523.2 (3d ed.) ("One of the best-established uses of ancillary

jurisdiction is over proceedings concerning costs and attorneys'

fees.").      One broad purpose of such jurisdiction is "to enable a

court to function successfully, that is, to manage its proceedings,

vindicate its authority, and effectuate its decrees."             Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 380 (1994).




                                      -9-
             Whether federal courts also have ancillary jurisdiction

over fee disputes between attorneys who represented the same

client, especially when the client was not a party to the lawyers'

fee-sharing agreement, is less clear.         In one important respect, a

dispute between counsel who claim collectively more than the total

amount of fees owed by the client is much like a dispute between

the lawyers and the client because, until it is resolved, the

presence of competing and inconsistent attorneys' liens may hinder

the client's receipt of the amount due the client.             Even without

consideration of this possible impact on the client, other circuits

have found ancillary jurisdiction over disputes among counsel when

the funds subject to the dispute are in the court's control.

Compare Baer v. First Options of Chicago, Inc., 72 F.3d 1294, 1298,

1301 (7th Cir. 1995) (district court had ancillary jurisdiction to

decide   a   referral     fee   dispute    between   attorneys,     when   the

settlement approved by the court contained terms for calculating

the fees and the disputed amount was held in an escrow account by

the clerk of court); and Grimes v. Chrysler Motors Corp., 565 F.2d
841,   844   (2d   Cir.   1977)   (per    curiam)    (court   had   ancillary

jurisdiction to decide a fee dispute between trial counsel and

attorney of record after the court approved the settlement, because

the settlement funds were in the court's registry and therefore

within its control); with Taylor v. Kelsey, 666 F.2d 53, 54 (4th

Cir. 1981) (per curiam) (no ancillary jurisdiction existed over a


                                    -10-
"purely" private contract dispute between an attorney and former

co-counsel, because the fee dispute had no effect on the outcome of

the litigation or the recovery of the plaintiffs, and the court did

not have control over the disputed funds).

           Efron's fee dispute did not arise in the course of

enforcing or approving a settlement agreement, as was the case in

Grimes and Baer, but it did emerge in direct response to the

court's decision to allow partial execution on its judgment.          The

district court needed to resolve the ancillary fee dispute in order

to   complete   the   execution   on   the   underlying   judgment.   See

Kokkonen, 511 U.S. at 381.         The district court's control over

$1,000,000 of the partially executed judgment therefore conferred

authority to determine the proper recipients of those funds in

order to conclude the court's responsibilities in the underlying

action.   See Baer, 72 F.3d at 1301; Grimes, 565 F.2d at 844.

B.   Findings on Credibility and Misleading Statements

           Efron first challenges the district court's findings that

he attempted to mislead the court and that he was not credible.

Those challenged findings addressed three representations that

Efron made to the court: (1) that he and Matthews & Fullmer "had

expressed and verbally agreed" that Efron would receive 80 percent

of the fee award; (2) that Efron did not put the revised fee

agreement in writing because he trusted Fullmer; and (3) that

Efron's Spanish-speaking attorneys, and not Matthews & Fullmer,


                                   -11-
facilitated preparation for the trial because the plaintiffs "speak

little or no English."    Efron made the first and third statements

in his motion, and the second at the hearing.

             During the hearing, Fullmer testified that he denied

Efron's request for an 80 percent fee because Fullmer's firm bore

the financial risk of the case by paying more than $100,000 in

litigation    expenses.   Fullmer    countered   with   alternative   fee

divisions of "30-70, 40-60, 50-50," but "[Efron] didn't want

those," and never accepted any counteroffer.       Fullmer also argued

that "had there been [a modified fee agreement], any attorney would

have sought that in writing."      With respect to communicating with

the plaintiffs, Fullmer told the court that plaintiff Rodríguez

"speaks great English," and that he "always talked with her." This

testimony by Fullmer provided ample support for the district

court's finding that the agreement alleged by Efron did not exist.

             But there was more.    Efron's own testimony belied his

prior representations to the court.       Instead of backing up his

claim that there was an express verbal agreement that Efron would

receive 80 percent of the attorneys' fees, Efron fell back to

saying only that there was an "implicit" agreement that he would

receive "the lion's share."    In fact, Efron admitted that Fullmer

never agreed to change the fee-sharing agreement: "[w]e tried to

come to an agreement with [Fullmer].      He would have nothing to do

with it.   He insisted that it was 20% and the last thing he said,


                                   -12-
and I was very sorry to hear that from him, was '[w]e'll have to

let the Court decide.'"      In short, Efron's testimony materially

fell short of the assertion made in his motion that he and Fullmer

"had expressed and verbally agreed" that Efron would keep 80

percent of the fee.

            Given the foregoing testimony, the district court as

factfinder clearly had ample basis to find, as it did, "that

Efron’s comments in his motion about an express verbal contract

were meant to mislead the Court."            Alejandro-Ortiz, 2013 WL
5755358, at *3.

            The district court did not believe Efron on two other

points.     The court found that "Efron’s statement that he did not

ask for the [fee] agreement in writing because he 'trusted' Fullmer

[was] not credible or believable," because "both attorneys seem

sufficiently competent not to have acted in such a manner."           Id.

And, in light of Efron's misleading statements about the fee

agreement    and   English-language   text   messages   between   Efron's

associate and plaintiff Rodríguez, the district court (which had

spoken directly to one of the plaintiffs) was also "forced to

conclude that Efron was purposefully misleading the Court" when he

represented that the plaintiffs "speak little or no English."        Id.

at *4.

            Efron complains that these unflattering findings were

unnecessary dicta and ought to be amended or stricken from the


                                 -13-
order.      Efron never articulates a basis for such relief, and

instead      simply         labels   the          court's       findings    dicta,

"misrepresent[ing] . . . the facts," and evidence of the district

court's personal bias against him.

            The simple response is that, if the challenged findings

were truly only dicta, we would likely not review them on appeal.

See In re Williams, 156 F.3d 86, 92 (1st Cir. 1998) ("[C]ritical

comments     made    in     the   course     of     a   trial     court's   wonted

functions--say, factfinding or opinion writing--do not constitute

a sanction and provide no independent basis for an appeal.").                  The

more direct response is that these are precisely the kind of

findings that courts or juries make in deciding disputes of this

type.     Efron's credibility was relevant, especially in resolving

the "he said, he said" dispute between Efron and Fullmer.                   And the

evidence presented to the court--including Efron's own internally

inconsistent story--clearly provided the necessary support for its

adverse findings that Efron was not credible and had tried to

mislead the court.        See Ryan v. Astra Tech, Inc., 772 F.3d 50, 61-

62   (1st   Cir.    2014)    (district     court    properly     disbelieved   the

accuracy of a sanctioned attorney's version of events in part

because the lawyer's "account of the events and his actions . . .

d[id] not inspire confidence in his truthfulness").

            Efron seems to forget that, in this dispute, he played

the role of a party and a witness.            He should hardly be surprised


                                      -14-
that the district court made routine fact-finding judgments about

the credibility of the assertions he made in direct support of his

claim for more money.          District courts do this every day.           See,

e.g., Jackson v. United States, 708 F.3d 23, 30-31 (1st Cir. 2013);

Sheppard v. River Valley Fitness One, L.P., 428 F.3d 1, 5 (1st Cir.

2005).   And we review such findings deferentially, especially when

they bear on credibility.         Jennings v. Jones, 587 F.3d 430, 444

(1st Cir. 2009) ("District court determinations of credibility are

of course entitled to great deference.").               Similarly, as a party

asking the court, in effect, to equitably apportion fees to him in

excess of the portion specified in his contract, he can hardly

complain that the district court paid attention to his care and

good faith in representing facts to the court.                See Texaco P.R.,

Inc. v. Dep't of Consumer Affairs, 60 F.3d 867, 880 (1st Cir. 1995)

(describing equitable doctrine of unclean hands). For all of these

reasons,     there   is   no   basis   to     disturb   the   district   court's

findings.4


     4
         To the extent Efron challenges the district court's
statements on the basis that they reflect bias, his argument is
utterly without merit. Efron did not seek the magistrate judge's
recusal, and in fact affirmatively waived any claim of bias by
stating, in his motion for reconsideration, that "Efron does not
seek to recuse or disqualify the [magistrate judge] based on bias
or prejudice." See United States v. Rodriguez, 311 F.3d 435, 437
(1st Cir. 2002) ("A party waives a right when he intentionally
relinquishes or abandons it."). Even if Efron had not waived any
claim of bias, "opinions formed by the judge on the basis of facts
introduced or events occurring in the course of the current
proceedings . . . do not constitute a basis for a bias or
partiality motion unless they display a deep-seated favoritism or

                                       -15-
C.   Attorneys' Fees Apportionment

          Having rejected Efron's claim that the lawyers made any

agreement regarding fees other than the agreement that allotted 20

percent to Efron, the district court nevertheless awarded Efron 40

percent of the fees.       In doing so, the district court concluded

that the lawyers' agreement did not anticipate or address the roles

ultimately assumed, and that the added work Efron performed merited

a 40 percent share of the fees.            Fullmer has not appealed this

equitable adjustment.      Efron, though, has, claiming that he should

have received more.

          It is hard to imagine our overturning such an inherently

discretionary equitable apportionment by the district court.              See

Lipsett v. Blanco, 975 F.2d 934, 937 (1st Cir. 1992) ("[B]ecause

determination   of   the   extent   of     a    reasonable   fee   necessarily

involves a series of judgment calls, an appellate court is far more

likely to defer to the trial court in reviewing fee computations

than in many other situations.").              Just as the court noted that

Efron did more than local counsel would normally do, so too it

observed how Matthews & Fullmer "participated to a significant

degree . . . from [the case's] inception up until trial, including



antagonism that would make fair judgment impossible." Liteky v.
United States, 510 U.S. 540, 555 (1994). Rather than antagonism,
the district court displayed patience and balance in resolving a
difficult and unusual problem, and it explained that it "thought
long and hard about whether [the words the court used] were proper
and warranted, and [it] employed them reluctantly."

                                    -16-
by   preparing   and   filing    motions   and     securing     experts,"    and

continued to bear the financial risk of receiving no compensation

for the litigation expenses it had paid.           Alejandro-Ortiz, 2013 WL
5755358, at *6.

             Efron   himself    points   to   no    other     specific,     more

appropriate apportionment, nor does he explain why the 40 percent

award is so indefensible as to be vulnerable to the limited review

applicable here. The argument in Efron's opening brief consists of

a reference to the abuse of discretion standard of review, a

conclusory     statement   that    "[s]imply       put,   the    Magistrate's

resolution of the finances of this case are [sic] wrong," and

irrelevant digressions.5       Efron does tell us that he once received

80 percent of the attorneys' fees for a medical malpractice case

referred to him by Matthews & Fullmer and for which he served as

lead counsel from the outset.        Of course, that one data point is

not an apt comparison for this case, in which Matthews & Fullmer

played a significant role.         Efron also latches onto Fullmer's

suggestion during the hearing that Fullmer offered and Efron

rejected a 50-50 share, but Efron fails to explain why he should

now benefit from a bargain he once rejected.              Such a perfunctory



      5
        Efron attempts to assert the right of Matthews & Fullmer's
alleged judgment creditor to garnish Matthews & Fullmer's portion
of the fee. Of course, as Efron acknowledges, that dispute is "not
[his] fight." A quick glance at the district court docket after
this appeal was filed assures us that the creditor appears more
than capable of asserting its own rights.

                                    -17-
effort on appeal borders on waiver.      See Rodríguez v. Municipality

of San Juan, 659 F.3d 168, 175 (1st Cir. 2011) ("It should go

without saying that we deem waived claims not made or claims

adverted to in a cursory fashion, unaccompanied by developed

argument."); Harriman v. Hancock Cnty., 627 F.3d 22, 28 (1st Cir.

2010) (appellant waived issues when he "correctly identifie[d] the

standard of review, but that [was] about all").        Waived or not,

Efron's argument fails to show that the district court abused its

discretion in determining the relative value of Efron's legal

services.

D.   The District Court's Ex Parte Communication

            Efron's final claim of error is that the district court's

communication with plaintiff Rodríguez violated the prohibition on

ex parte communications in Canon 3(A)(4) of the Code of Conduct for

United States Judges.6     At no time did Efron object to the district


     6
         Canon 3(A)(4) reads in relevant part as follows:

                 A judge should accord to every person who
            has a legal interest in a proceeding, and that
            person’s lawyer, the full right to be heard
            according to law. Except as set out below, a
            judge should not initiate, permit, or consider
            ex parte communications or consider other
            communications   concerning   a   pending   or
            impending matter that are made outside the
            presence    of    the   parties    or    their
            lawyers. . . . A judge may:

                 . . . .

                 (b) when circumstances require it, permit
            ex   parte   communication   for   scheduling,

                                  -18-
court's announced intention to communicate ex parte with the

plaintiffs, or to the communication itself.               We therefore review

for plain error, a standard that requires Efron to show, among

other   things,    a   clear      or   obvious    error   that   affected    his

substantial rights. Dávila v. Corporación de P.R. para la Difusión

Pública, 498 F.3d 9, 14-15 (1st Cir. 2007).

            Of course, this appeal is not a judicial disciplinary

proceeding.       It therefore makes no difference on this appeal

whether the district court violated the pertinent canon unless that

violation somehow could have tainted the judgment from which Efron

appeals.    Efron, in turn, points to no such plausible nexus, and

instead merely asserts in a conclusory form that such a supposed

violation infringed on his due process rights.               How this is so--

much less plainly so--we are left to guess.

            In any event, we can easily cut to the chase and reject

Efron's    argument    on   its    merits.     The   canon   allows   ex   parte

communications     "for     scheduling,       administrative,    or   emergency

purposes . . . if the ex parte communication does not address

substantive matters and the judge reasonably believes that no party

will gain a procedural, substantive, or tactical advantage."                Code



            administrative, or emergency purposes, but
            only if the ex parte communication does not
            address substantive matters and the judge
            reasonably believes that no party will gain a
            procedural, substantive, or tactical advantage
            as a result of the ex parte communication.

                                       -19-
of Conduct for United States Judges Canon 3(A)(4)(b). The district

court clearly faced an emergency: the plaintiffs' local and pro hac

vice counsel were at odds over who actually represented the

plaintiffs.   Nor did the district court's communication with the

plaintiffs have anything to do with the substance of the underlying

case or even the ancillary matter of the fee division between Efron

and Matthews & Fullmer.     Given that the district court announced

its intention to talk to the plaintiffs, and no one objected, we

cannot see how the court possibly violated Canon 3(A)(4), let alone

clearly or obviously violated it in a manner that caused improper

prejudice to Efron in this case.

          Efron   also   claims   that   the   ex   parte   communications

violated his due process rights in connection with disciplinary

proceedings7 instituted against Efron as a result of his conduct in

a different case.   How that may be so, we have no idea, and Efron

again does not enlighten us.       In any event, that argument about

another case is irrelevant to the issues before us now.




     7
       Efron asked to file a sealed addendum with court documents
from that disciplinary proceeding and which are not a part of the
district court record for this appeal. A duty panel of this court
deferred a decision on whether to take judicial notice of these
documents to the merits panel. Because the sealed documents are
not relevant to the issues on this appeal, we decline to take
judicial notice. Kowalski v. Gagne, 914 F.2d 299, 305 (1st Cir.
1990) ("It is well-accepted that federal courts may take judicial
notice of proceedings in other courts if those proceedings have
relevance to the matters at hand.").

                                  -20-
                         III. Conclusion

          Finding no fault with the district court's conduct and

rulings, we affirm the district court's October 23, 2013, order.




                              -21-